Case 1:20-mj-03050-AOR Document 6 Entered on FLSD Docket 07/08/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                               No. 20-3050-MJ-OTAZO-REYES


 IN RE: SEALED CRIMINAL COMPLAINT

 _______________________________________/

                                   UNSEALING ORDER

    THIS CAUSE is before the Court on the Government’s Motion to Unseal. Being fully advised,

 it is hereby ORDERED AND ADJUDGED that the motion is GRANTED, and the docket and the

 following documents are hereby UNSEALED:

    1. Criminal Complaint dated June 29, 2020;

    2. Affidavit in Support of Application for Criminal Complaint dated June 29, 2020;

    3. Arrest Warrants;

    4. Criminal Cover Sheet;

    5. Motion to Seal;

    6. Sealing Order dated June 29, 2020; and

    7. This Order.


 DONE AND ORDERED in Miami, Florida, this 8th day of July, 2020.



                                           ____________________________________
                                           HONORABLE LAUREN F. LOUIS
                                           UNITED STATES MAGISTRATE JUDGE
